DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 
	Claim Status
Claims 1 , 7, 12 and 13 have been amended; support for claim 1, 7, and 12 are found in [0043,0049,0051 and 0054-0055], support for claim 13 is found in [0045-0055].
Claims 2-5, 10, 17, and 19-22 have been cancelled.
Claims 1, 6-9, 11-16 and 18 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claim 12 is objected to because of the following informalities:  “electrode current collector, amd” should read “electrode current collector, and” on line 4 of claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 6-9, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2015/0303480 A1) in view of Honda et al. (US 2014/0287295 A1).

Regarding claim 1, Hanazaki teaches a positive electrode for a battery, 
the electrode comprising a positive electrode current collector, a positive electrode active material layer formed on at least one surface of the current collector (Hanazaki [0010] forming a positive electrode active material on the surface of a positive electrode current collector),
an insulating layer formed on a surface of the positive electrode active material ([0082] elongated sheet shaped separators are arranged between the positive electrode active material layer and the negative electrode active material layer in the form of insulating layers),
wherein peeling occurs between the positive electrode current collector and the positive electrode active material layer and a peeling strength of 3.8 N/m or more (Hanazaki [0071]) when done with a 90 degree peeling test is carried out,
the insulating layer does not include a thickener (Hanazaki teaches wherein a thickener can be used for the electrodes but the thickener is not used in the separator/insulating layer),
the positive electrode current collector is made of aluminum (Hanazaki [0091] positive electrode current collector is in the form of aluminum),
the positive electrode active material layer includes a lithium nickel composite oxide as a positive electrode active material and polyvinylidene fluoride as a positive electrode binder (Hanazaki [0055] lithium compound metal oxides and lists a lithium nickel oxide composite; [0090] PVdF used in the positive electrode and mixed with the active material).


Because of the same general active material and the same current collector and a teaching of the peel strength of 3.8 N/m or more, it would be expected that the peeling strength between the active material and the current collector would be 3.8 N/m or more during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Hanazaki teaches of a separator which is formed on a surface of the positive electrode active material layer that functions as an insulating layer, however, fails  to teach wherein a peeling strength between the active material layer and the insulating layer is higher than a peeling strength between the current collector and wherein the separator contains alumina as non-conductive particles and polyvinylidene fluoride as a binder as Hanazaki teaches that a polyethylene sheet is used as a separator sheet.
Honda discloses a separator with heat resistant insulation layer and a porous substrate. Honda teaches wherein the separator contains heat resistant insulation layers 3 (Honda Figure 1) that contain alumina particles and a binder of polyvinylidene fluoride (Honda [0114]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the separator of Honda for the separator of Hanazaki. This is a simple substitution of one separator for another. The resulting structure would place the heat resistant layers of Honda directly in contact with the active material layers of Hanazaki. Because the separator and the positive electrode active material are made of the same materials, it would be expected that the insulating layer and the positive electrode active material layer would have a higher peel strength than the positive electrode current collector and the active materials. All limitations of claim 1 are rendered obvious in view of Hanazaki and Honda.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, modified Hanazaki teaches all the claim limitations of claim 1. Hanazaki further teaches wherein the positive electrode active material layer includes N-methyl-2-pyrrolidone (Hanazaki [0010] method includes two kneading steps in which NMP and the positive electrode active material are mixed).

Regarding claim 7, Hanazaki teaches a battery comprising:
at least one positive electrode (Hanazaki Figure 2 positive electrode sheet 10), and 
at least one negative electrode disposed to face the positive electrode (Hanazaki Figure 2; negative electrode sheet 20; [0080] the electrode sheets face each other with an elongated separator sheet interposed therebetween),
wherein the positive electrode includes a positive electrode current collector, a positive electrode active material layer formed on at least one surface of the current collector (Hanazaki [0010] forming a positive electrode active material on the surface of a positive electrode current collector),
an insulating layer formed on a surface of the positive electrode active material ([0082] elongated sheet shaped separators are arranged between the positive electrode active material layer and the negative electrode active material layer in the form of insulating layers),
 a peeling strength between the positive electrode current collector and the positive electrode active material layer and a peeling strength of 3.8 N/m or more (Hanazaki [0071]) when done with a 90 degree peeling test is carried out,
the insulating layer does not include a thickener (Hanazaki teaches wherein a thickener can be used for the electrodes but the thickener is not used in the separator/insulating layer),
the positive electrode current collector is made of aluminum (Hanazaki [0091] positive electrode current collector is in the form of aluminum),
the positive electrode active material layer includes a lithium nickel composite oxide as a positive electrode active material and polyvinylidene fluoride as a positive electrode binder (Hanazaki [0055] lithium compound metal oxides and lists a lithium nickel oxide composite; [0090] PVdF used in the positive electrode and mixed with the active material).

Because of the same general active material and the same current collector and a teaching of the peel strength of 3.8 N/m or more, it would be expected that the peeling strength between the active material and the current collector would be 3.8 N/m or more during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Hanazaki teaches of a separator which is formed on a surface of the positive electrode active material layer that functions as an insulating layer, however, fails  to teach wherein a peeling strength between the active material layer and the insulating layer is higher than a peeling strength between the current collector and wherein the separator contains alumina as non-conductive particles and polyvinylidene fluoride as a binder as Hanazaki teaches that a polyethylene sheet is used as a separator sheet.
Honda discloses a separator with heat resistant insulation layer and a porous substrate. Honda teaches wherein the separator contains heat resistant insulation layers 3 (Honda Figure 1) that contain alumina particles and a binder of polyvinylidene fluoride (Honda [0114]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the separator of Honda for the separator of Hanazaki. This is a simple substitution of one separator for another. The resulting structure would place the heat resistant layers of Honda directly in contact with the active material layers of Hanazaki. Because the separator and the positive electrode active material are made of the same materials, it would be expected that the insulating layer and the positive electrode active material layer would have a higher peel strength than the positive electrode current collector and the active materials. All limitations of claim 1 are rendered obvious in view of Hanazaki and Honda.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, modified Hanazaki teaches all the claim limitations of claim 7. Hanazaki further teaches wherein the positive electrode and the negative electrode are disposed to face each other with the insulating layer interposed therebetween (Hanazaki Figure 2; negative electrode sheet 20; [0080] the electrode sheets face each other with an elongated separator sheet interposed therebetween).

Regarding claim 9, modified Hanazaki teaches all the claim limitations of claim 7. Hanazaki further teaches a separator disposed between the positive electrode and the negative electrode (Hanazaki Figure 2; negative electrode sheet 20; [0080] the electrode sheets face each other with an elongated separator sheet interposed therebetween).

Regarding claim 11, modified Hanazaki teaches all the claim limitations of claim 7. Hanazaki further teaches wherein the positive electrode active material layer includes N-methyl-2-pyrrolidone (Hanazaki [0010] method includes two kneading steps in which NMP and the positive electrode active material are mixed).

Regarding claim 12, Hanazaki teaches a method for manufacturing a positive electrode for a battery, the method comprising:
forming a positive electrode active material layer on at least one surface of a positive electrode current collector (Hanazaki [0025] and [0082] forming a positive electrode active material layer on the surface of the positive electrode current collector), and
forming an insulating layer such that the insulating layer is finally laminated on a surface of the positive electrode active material layer ([0082] elongated  sheet shaped separators are arranged between the positive electrode active material layer),
wherein a peeling strength between the positive electrode current collector and the positive electrode active material layer and a peeling strength of 3.8 N/m or more (Hanazaki [0071]) when done with a 90 degree peeling test is carried out,
the insulating layer does not include a thickener (Hanazaki teaches wherein a thickener can be used for the electrodes but the thickener is not used in the separator/insulating layer),
the positive electrode current collector is made of aluminum (Hanazaki [0091] positive electrode current collector is in the form of aluminum),
the positive electrode active material layer includes a lithium nickel composite oxide as a positive electrode active material and polyvinylidene fluoride as a positive electrode binder (Hanazaki [0055] lithium compound metal oxides and lists a lithium nickel oxide composite; [0090] PVdF used in the positive electrode and mixed with the active material).

Because of the same general active material and the same current collector and a teaching of the peel strength of 3.8 N/m or more, it would be expected that the peeling strength between the active material and the current collector would be 3.8 N/m or more during a 90 degree peeling test and a rate of 100 mm/min. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Hanazaki teaches of a separator which is formed on a surface of the positive electrode active material layer that functions as an insulating layer, however, fails  to teach wherein a peeling strength between the active material layer and the insulating layer is higher than a peeling strength between the current collector and wherein the separator contains alumina as non-conductive particles and polyvinylidene fluoride as a binder as Hanazaki teaches that a polyethylene sheet is used as a separator sheet.
Honda discloses a separator with heat resistant insulation layer and a porous substrate. Honda teaches wherein the separator contains heat resistant insulation layers 3 (Honda Figure 1) that contain alumina particles and a binder of polyvinylidene fluoride (Honda [0114]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the separator of Honda for the separator of Hanazaki. This is a simple substitution of one separator for another. The resulting structure would place the heat resistant layers of Honda directly in contact with the active material layers of Hanazaki. Because the separator and the positive electrode active material are made of the same materials, it would be expected that the insulating layer and the positive electrode active material layer would have a higher peel strength than the positive electrode current collector and the active materials. All limitations of claim 1 are rendered obvious in view of Hanazaki and Honda.

The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, modified Hanazaki teaches all of the claim limitations of claim 12. Hanazaki further teaches the steps of forming the positive electrode active material layer comprises of applying a mixture for the positive electrode active material layer in which the positive electrode active material and the positive electrode binder are dispersed in a solvent (Hanazaki [0010-0011] active material, PVdF and NMP are mixed for the positive electrode and coating the collector),
 drying the mixture for the active material layer after the mixture is applied (Hanazaki Figure 1 [0010-0011] and [0054] drying the electrode after applying the active material), and 
Hanazaki fails to teach compression-molding the mixture for the active material layer after the mixture is dried and formation of the insulating layer.

Honda discloses a separator with heat resistant insulation layer and a porous substrate. Honda teaches wherein the separator contains heat resistant insulation layers 3 (Honda Figure 1) that contain alumina particles and a binder of polyvinylidene fluoride (Honda [0114]). Honda further teaches wherein a slurry was applied to the surface of the aluminum foil dried and then pressed with a roll press (Honda [0140]). Honda further teaches wherein the heat resistant insulation layer was prepared by mixing alumina particles, a binder and a solvent  and then applying to both side of a polyethylene film and drying the film to make the heat resistant insulation layers of the separator (Honda [0093-0109] Various examples).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in a step of compression forming the active material and the heat resistant layers after the active material mixture and heat resistant layers are dried.

Regarding claims 14-16,  modified Hanazaki teaches all the claim limitations of claim 13. 
Modified Hanazaki teaches wherein the step of applying the mixture for the active material (Hanazaki [0010-0011]), the step or drying the mixture for the active material (Hanazaki [0010-0011 and [0054]), the step of compression-molding the mixture for the active material layer (Honda [0140]), the step of applying the mixture for the insulating layer (Honda [0093-0109]), the step of drying the mixture for the insulating layer (Honda [0093-0109]), and the step of compression-molding the mixture for the insulating layer (Modified Hanazaki through the modification above; Honda roll press [0140]). It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04). The combination of Hanazaki and Honda teaches all the steps of applying, drying, compression molding so any order of these steps can be considered obvious in view of a skilled artisan.

Regarding claim 18, modified Hanazaki teaches all the claim limitations of claim 13. Hanazaki further teaches wherein the mixture for the  positive electrode active material layer includes N-methyl-2-pyrrolidone as the solvent (Hanazaki [0010] method includes two kneading steps in which NMP used as the solvent and the positive electrode active material are mixed).




Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant argues amended claims, specifically that Kito and Sakitani fail to teach all the materials of the positive electrode and the insulating layer therefore, the peeling and peeling strength as presented in the claims would not have been obvious in view of Kito and Sakitani. The rejection has been updated and does not rely on the combination of Kito nor Sakitani rendering the arguments moot.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727